United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2274
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Sherri Beth Forrest,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 6, 2009
                                 Filed: October 13, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Sherri Forrest challenges the 57-month sentence the district court1 imposed after
she pleaded guilty to a drug crime. Her counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which he seeks permission to withdraw, arguing
that Forrest’s within-Guidelines-range sentence is unreasonable.

      We will enforce the appeal waiver in this case. See United States v. Andis, 333
F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court will enforce appeal waiver in plea

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
agreement when appeal falls within scope of waiver, both waiver and plea agreement
were entered into knowingly and voluntarily, and enforcing waiver would not result
in miscarriage of justice). This appeal falls within the scope of the waiver contained
in Forrest’s plea agreement, waiving the right to appeal any sentence at or below 168
months; the record shows the requisite knowledge and voluntariness; and we see
nothing to suggest that a miscarriage of justice would result by enforcing the appeal
waiver, see United States v. Toothman, 543 F.3d 967, 970 (8th Cir. 2008) (within-
Guidelines-range sentence is presumptively reasonable on appeal).

       Accordingly, we grant counsel’s motion to withdraw on condition that counsel
inform appellant about the procedures for filing petitions for rehearing and for
certiorari, and we dismiss the appeal.
                       ______________________________




                                         -2-